COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of T.C., a Child
                            In the Interest of T.L.C, a Child

Appellate case number:      01-17-00497-CV
                            01-17-00498-CV

Trial court case number:    2014-71072
                            2011-08360

Trial court:                309th District Court of Harris County

       In each appeal, appellant, C.C., has filed an unopposed motion for an extension of
time to file her brief, requesting an extension to September 20, 2017. A clerk’s record
has been filed in each appeal; however, a reporter’s record has not been filed. Because
the appellate record is not complete, appellant’s brief is not yet due. See TEX. R. APP. P.
28.4(a) (providing appeals in parental termination and child protection cases are governed
by rules applicable to accelerated appeals), 38.6(a) (providing, in accelerated appeal,
appellant must file brief within 20 days after later of date clerk’s record or reporter’s
record was filed); cf. id. 28.4(b)(2) (providing extensions of time to file record “must not
exceed 30 days cumulatively, absent extraordinary circumstances”). Accordingly, we
dismiss the motion as premature.

       Because these appeals involve parental-termination cases, the Court is required to
bring the appeals to final disposition within 180 days of June 30, 2017, the date the
notices of appeal were filed in these proceedings, so far as reasonably possible. See Tex.
R. Jud. Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon
2013); see also TEX. R. APP. P. 28.4.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court


Date: July 18, 2017